Name: Council Directive 2006/106/EC of 20 November 2006 adapting Directive 94/80/EC laying down detailed arrangements for the exercise of the right to vote and to stand as a candidate in municipal elections by citizens of the Union residing in a Member State of which they are not nationals, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: European construction;  rights and freedoms;  Europe; NA;  European Union law;  electoral procedure and voting;  EU institutions and European civil service
 Date Published: 2008-12-31; 2006-12-20

 20.12.2006 EN Official Journal of the European Union L 363/409 COUNCIL DIRECTIVE 2006/106/EC of 20 November 2006 adapting Directive 94/80/EC laying down detailed arrangements for the exercise of the right to vote and to stand as a candidate in municipal elections by citizens of the Union residing in a Member State of which they are not nationals, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007, and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Council Directive 94/80/EC of 19 December 1994 laying down detailed arrangements for the exercise of the right to vote and to stand as a candidate in municipal elections by citizens of the Union residing in a Member State of which they are not nationals (2) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 94/80/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 368, 31.12.1994, p. 38. ANNEX FREEDOM OF MOVEMENT FOR PERSONS CITIZENS' RIGHTS 31994 L 0080: Council Directive 94/80/EC of 19 December 1994 laying down detailed arrangements for the exercise of the right to vote and to stand as a candidate in municipal elections by citizens of the Union residing in a Member State of which they are not nationals (OJ L 368, 31.12.1994, p. 38), as amended by:  31996 L 0030: Council Directive 96/30/EC of 13.5.1996 (OJ L 122, 22.5.1996, p. 14),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties-Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In the Annex, the following is inserted between the entries for Belgium and the Czech Republic: in Bulgaria: Ã ¾Ã ±Ã Ã ¸Ã ½Ã °/Ã ºÃ ¼Ã µÃ Ã Ã Ã ²Ã ¾/Ã Ã ±Ã Ã ¸Ã ½Ã °Ã Ã ° Ã µ Ã ¾Ã Ã ½Ã ¾Ã ²Ã ½Ã °Ã Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã ²Ã ½Ã ¾-Ã Ã µÃÃ ¸Ã Ã ¾ÃÃ ¸Ã °Ã »Ã ½Ã ° Ã µÃ ´Ã ¸Ã ½Ã ¸Ã Ã °, Ã ² Ã ºÃ ¾Ã Ã Ã ¾ Ã Ã µ Ã ¾Ã Ã Ã Ã µÃ Ã Ã ²Ã Ã ²Ã ° Ã ¼Ã µÃ Ã Ã ½Ã ¾Ã Ã ¾ Ã Ã °Ã ¼Ã ¾Ã Ã ¿ÃÃ °Ã ²Ã »Ã µÃ ½Ã ¸Ã µ; and, between the entries for Portugal and Slovenia: in Romania: comuna, oraÃ ul, municipiul, sectorul (numai Ã ®n municipiul BucureÃ ti) Ã i judeÃ £ul.